Citation Nr: 0803549	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  05-33 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
gastroesophageal reflux disease, and if so, entitlement to 
service connection for the same.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for chronic lumbosacral 
spine strain, claimed as directly due to service, or as due 
to undiagnosed illness.

4.  Entitlement to service connection for acquired stenosis 
of the cervical spine, claimed as directly due to service, or 
as due to undiagnosed illness.

5.  Entitlement to service connection for impotence.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from August to December 
1982 and from November 1990 to May 1991.  He also had periods 
of National Guard service, including confirmed active duty 
for training in June 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in August 2004 and 
October 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma, which denied 
entitlement to the benefits currently sought on appeal.

The issues of entitlement to service connection for 
gastroesophageal reflux disease, a cervical spine disorder, 
and impotence are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for gastroesophageal reflux disease 
(GERD) was denied by rating decision in March 1998.  The 
veteran did not perfect an appeal of this decision.  

2.  In a January 2000 rating decision, the claim for GERD was 
again denied.  The veteran did not perfect an appeal of this 
decision.
3.  Evidence submitted since January 2000 relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for GERD and raises a reasonable 
possibility of substantiating the claim.

4.  A current diagnosis of fibromyalgia is not demonstrated 
by the record.

5.  The veteran's current diagnoses referable to the low back 
were first manifested many years after the veteran's service 
and have not been medically related to his service, to 
include that which was in Southwest Asia. 


CONCLUSIONS OF LAW

1.  The March 1998 rating decision denying service connection 
for GERD is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.160, 20.302, 20.1103 (1997).  

2.  The January 2000 rating decision is the last final 
disallowance of the veteran's claim for service connection 
for GERD.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.160, 20.302, 20.1103 (1999).

3.  Evidence received since January 2000 is new and material; 
the claim for service connection for GERD is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

4.  Fibromyalgia was not incurred or aggravated in the 
veteran's service, to include his active duty or his active 
or inactive duty for training; nor may it be so presumed.  
38 U.S.C.A. §§ 101(24), 106, 501(a), 1101, 1110, 1117, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.317 (2007).

5.  Chronic lumbosacral spine strain, with disc space 
narrowing and facet sclerotic changes, was not incurred or 
aggravated in the veteran's service, to include his active 
duty or his active or inactive duty for training; nor may it 
be so presumed.  38 U.S.C.A. §§ 101(24), 106, 501(a), 1101, 
1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.317 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New & Material Evidence

The veteran seeks service connection for a stomach disorder, 
currently diagnosed as gastroesophageal reflux disease 
(GERD).  He originally claimed that his stomach pains were 
due to undiagnosed illness as a result of his service in 
Southwest Asia (SWA) during Operation Desert Storm.  By 
rating decision dated in March 1998, the RO denied the 
veteran's claim on the basis that there was a diagnosis 
associated with the veteran's stomach pains (i.e., GERD) and 
therefore service connection was not warranted under 
38 C.F.R. § 3.317.  The RO further stated that because there 
was no record of complaints or treatment for GERD in service, 
direct service connection also was not warranted.  The 
evidence of record at the time consisted of the veteran's 
service medical records and private and VA clinical records 
dated from May 1994 to September 1997.  The veteran did not 
perfect an appeal of the decision.

Applicable law provides that an RO decision which is 
unappealed becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  Finality is determined by the law in effect at 
the time of the decision.  Therefore, in this case, the 
unappealed March 1998 rating decision denying service 
connection for GERD is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.160, 20.302, 20.1103 (1997).  Once a 
decision becomes final, new and material evidence is required 
to reopen the claim which was denied.  38 U.S.C.A. § 5108 
provides that "if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."

"New" evidence is existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2007).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

In February 1999, the veteran underwent a VA examination in 
conjunction with an unrelated claim for a colon disability.  
That examination noted, in part, lower abdominal pain with 
objective findings of abdominal tenderness.  Apparently based 
on these exam results, the RO readjudicated the veteran's 
claim for service connection for abdominal and stomach pains.  
The resultant November 1999 rating decision denied the 
veteran's claim because the veteran's abdominal and stomach 
pain failed to meet the criteria for compensation under 
38 C.F.R. § 3.317.  There was no discussion of direct service 
connection at that time.  

The following month, in December 1999, the veteran submitted 
evidence of treatment in November 1991, just six months after 
his service in SWA, for a "lot of stomach problems for last 
month."  A January 2000 rating decision listed this 
evidence, and then denied the claim for service connection 
for abdominal pain due to undiagnosed illness, because the 
veteran did in fact have a diagnosis of GERD at that time, 
explaining the pain.  Again, there was no discussion of 
direct service connection.  The veteran did not appeal this 
decision; therefore it is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.160, 20.302, 20.1103 (1999).

In September 2000, the veteran submitted copies of letters 
that he had written to his wife from SWA.  These letters show 
that in October 1990, while stationed on active duty in the 
Persian Gulf, the veteran experienced stomach pain.  The RO, 
however, has not addressed these letters in any subsequent 
rating. 

In March 2004, the veteran attempted to reopen his claim for 
"stomach pains."  He submitted a copy of his Persian Gulf 
Registry exam report letter and private treatment records 
dated from April 2003 to November 2003.  The claim was denied 
by rating decision in August 2004, as the veteran had a 
diagnosis of GERD and because there were no complaints or 
treatment of the same in service.  No mention was made, 
however, of the veteran's letters to his wife during his 
deployment documenting these symptoms.  The veteran appealed 
the decision.  This makes the January 2000 rating the last 
final (unappealed) decision of record.  Evidence received 
since January 2000, therefore, will be considered to 
determine whether new and material evidence has been 
submitted.  

The Board finds that the letters written home by the veteran, 
which were received in September 2000, are new and material 
to his claim.  In particular, the letters are evidence of an 
in-service occurrence of symptoms similar to those treated 
currently as GERD.  As his claim was previously denied for 
having no link to service, this evidence is directly material 
to claim and must be considered.  Therefore, the veteran is 
found to have submitted new and material evidence sufficient 
to reopen his claim of entitlement to service connection for 
GERD.  On this limited issue, the appeal is granted.  As will 
be discussed in the REMAND section below, further development 
is required prior to a decision on the merits of this claim.

As a final matter, the veteran's claim has been reopened; 
therefore, there is no need to discuss whether VA met its 
statutory duty to notify and assist the veteran with respect 
to his claim to reopen.  

Service Connection

The veteran seeks service connection for fibromyalgia and a 
low back disorder.  He contends that each of these disorders 
either initially manifested in service or is the result of an 
undiagnosed illness consequent to his service in SWA.  

With respect to these claims, in correspondence dated in June 
2005, the agency of original jurisdiction (AOJ) satisfied its 
duty to notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate the claims for service 
connection; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claims.  
Because service connection is denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure to notify prejudice to the veteran in 
those respects.  The veteran has been able to participate 
effectively in the processing of his claims. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his fibromyalgia claim.  

Although VA has not sought a medical opinion with respect to 
whether his currently diagnosed back disorder is related to 
his service, one is not required in this instance.  Such 
development is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains competent lay or medical 
evidence of a current disability, establishes that the 
veteran suffered an event, injury or disease in service, and 
indicates that the current disability may be associated with 
the in-service event, injury or disease.  38 C.F.R. 
§ 3.159(c)(4) (2007).  

Here, the current medical evidence establishes that the 
veteran receives treatment for a back disorder.  However, the 
veteran's service medical records are negative for 
complaints, treatment, or diagnosis at all referable to the 
back.  Furthermore, the veteran's own statements do not 
establish such an incurrence, or a continuity of symptoms 
following separation.  Specifically, in his hearing before 
the undersigned, the veteran's representative asked if he had 
separated from service with low back pain.  The veteran 
indicated that it was a little longer after he got out, maybe 
a year or two, but he could not posit a date.  The medical 
evidence suggests that the veteran first sought treatment for 
his back in 2000.  Thus, both his testimony and the 
concurrent medical evidence, while credible, do not establish 
evidence of continuity of symptomatology since separation in 
1991.  Instead, they establish symptomatology well after 
separation.  As such, there is no indication of an 
association to service, and a medical opinion need not be 
sought.


A presumption exists for service members who served in the 
SWA theater of operations during the Persian Gulf War and 
exhibit objective indications of a qualifying chronic 
disability, which is manifested by one or more specific signs 
or symptoms.  Such disability may be service-connected 
provided that it became manifest during active service in the 
Southwest Asia theater of operations, or to a degree of 10 
percent or more not later than December 31, 2011; and 
provided that the disability cannot be attributed to any 
known clinical diagnosis by history, physical examination, 
and laboratory testing.  38 U.S.C.A. §§ 501(a), 1117 (West 
2002); 38 C.F.R. § 3.317(a)(1) (2007).

The term "qualifying chronic disability" means a chronic 
disability resulting from any of the following (or any 
combination of any of the following): an undiagnosed illness; 
a medically unexplained chronic multisymptom illness defined 
by a cluster of signs or symptoms (specifically, chronic 
fatigue syndrome, fibromyalgia, irritable bowel syndrome, and 
any other illness that the Secretary determines meets the 
criteria for a medically unexplained chronic multisymptom 
illness); or, any diagnosed illness that the Secretary 
determines warrants a presumption of service-connection.  
38 C.F.R. § 3.317(a)(2) (2007).  

Alternatively, when a claimed disorder is not included as a 
presumptive disorder, direct service connection may 
nevertheless be established by demonstrating that the disease 
was in fact "incurred" during service by proof of direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed Cir. 
1994).  To do so, three elements must be established.  There 
must be medical evidence of a current disability; medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See 38 C.F.R. 
§ 3.303 (2007); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

As has been noted, the veteran also has National Guard 
service.  With respect to that period, service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated while performing active duty for 
training (ACDUTRA) or injury incurred or aggravated while 
performing inactive duty training (INACDUTRA).  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131 (West 2002).  
Fibromyalgia

The veteran claims that service connection is warranted for 
fibromyalgia based on his active duty service in SWA, which 
has been confirmed for the period from September 1990 to May 
1991.  

In conjunction with his claim, the veteran underwent a VA 
Gulf War Guidelines examination in September 2005.  Both a 
historical review of the veteran's medical symptoms and a 
full examination of all major body systems were undertaken.  
Although the veteran had subjective complaints of 
musculoskeletal pain with fatigue and insomnia, his objective 
findings were limited to tenderness over the elbow joints, 
abdominal tenderness attributed to GERD, and diagnosed 
disorders of the knee, neck, and low back.  Based on this, 
the examiner found that the veteran did not meet the criteria 
for a diagnosis of fibromyalgia. 

The clinical records do not contradict this finding.  Private 
records dated from November 1991 to November 2003 and VA 
records dated from September 1994 to March 2007 are negative 
for a diagnosis of fibromyalgia.  While the veteran presents 
with complaints of joint pain in the shoulder and the knees, 
these were related to prior injuries.  See VA clinical notes 
dated in December 1999 (noting a childhood injury to the 
shoulder), and in February 2002 and April 2004 (noting knee 
pain and generally feeling stiff and sore after playing 
basketball).  Back and neck pain have been associated with 
other diagnoses, particularly facet sclerotic changes in the 
low back and acquired cervical stenosis.  These issues are 
dealt with separately on appeal.    Regardless, there is no 
indication of record that those complaints would be 
indicative of a diagnosis of fibromyalgia, a syndrome 
recognized to be one of chronic pain of musculoskeletal 
origin but uncertain cause.  See Stedman's Medical 
Dictionary, 27th Ed.,  671, (c) 2000.  The aforementioned VA 
opinion took into account these conditions and found that the 
veteran did not meet the criteria for fibromyalgia.  It is, 
therefore, credible on the issue of diagnosis.

Although the veteran believes that fibromyalgia is the 
disorder which he has, his opinion on medical diagnosis is 
not credible in the absence of evidence that he has 
specialized medical training and knowledge rendering him 
competent to offer such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  No such evidence 
of expertise is of record.

In sum, the evidence does not support a diagnosis of 
fibromyalgia.  Degmetich v. Brown, 104 F.3d 1328, 1333 
(1997).  The current VA examination reports and 
contemporaneous medical records are more probative of the 
state of the veteran's health than are his own assertions 
that he has the disease.   The preponderance of the evidence 
is found to be against the veteran's claim; therefore, the 
benefit of the doubt provision does not apply.  The veteran 
does not have the disease for which he seeks service 
connection; therefore, the claim must be denied under both 
presumptive and direct theories.  
 
Back Disorder

The veteran claims that his current back pain is due to an 
in-service automobile accident, or alternatively, due to an 
undiagnosed illness consequent to his SWA service.  Current 
treatment records show that the veteran carries a diagnosis 
of chronic lumbosacral spine strain, with disc space 
narrowing and facet sclerotic changes of the lumbosacral 
spine.  See September 2005 VA examination report; see also 
October 2000 magnetic resonance imaging (MRI) scan.  Thus, as 
his back pain has been attributed to known clinical diagnoses 
by history, physical examination, and laboratory testing, 
presumptive service connection under 38 C.F.R. § 3.317 based 
on service in SWA is not warranted.

Regarding direct service connection, service personnel 
records confirm that in June 1986, while the veteran was on 
ACDUTRA and was in a military vehicle on his way to the 
training site, he was in a car accident.  The concurrent 
accident report indicated that the driver of the vehicle 
misjudged the distance between his truck and a sign on 
Interstate 40.  The veteran, who was the front seat passenger 
in the truck, had his right arm hanging outside of the window 
and received multiple small lacerations to the right arm and 
neck from the shattered side mirror.  

Service medical records confirm treatment solely for 
lacerations caused by the outside mirror, affecting the right 
arm, neck, and chin.  Sutures were required.  Five days 
later, the sutures from his neck were removed.  No mention 
was made of a back injury at that time.  No follow up 
treatment was noted.  The veteran's August 1986 National 
Guard examination evaluated the back as normal, with no 
defects noted.  The veteran specifically denied recurrent 
back pain at that time.  The rest of the veteran's service 
medical records are negative for any complaint, treatment, or 
diagnosis relating to back pain.  

In his September 2005 VA examination, the veteran confirmed 
that he experienced mainly lacerations in the June 1986 
accident and that he did not recall having any associated 
joint pain.  Based on a review of the evidence, there is no 
in-service occurrence of an injury to the back that 
reasonably could be connected to the veteran's current back 
disability.  

As further evidence, the post-service treatment records, 
which date from 1994 forward, show that the first documented 
treatment for low back pain is in October 2000.  The veteran 
reported that he had neck, back, and chest pain, which he 
attributed to his work as a correctional officer in a prison 
with over 100 inmates.  The x-ray taken at that time revealed 
disc space narrowing at L4-5 and facet sclerotic changes at 
L5-S1, both areas of the lower back (or lumbosacral spine).  

The next documented instance of treatment is in February 
2002, when the veteran was being treated for a knee injury he 
sustained while playing basketball.  In conjunction with that 
treatment, he also reported lower back pain.  

The veteran's Gulf War Guidelines examination took place in 
September 2005.  He reported developing pain in his back 
around 1994, indicating that he often experienced stiffness 
in his back in the morning.  Examination revealed full range 
of motion with some tenderness.  The diagnosis was chronic 
lumbosacral strain.   The subsequent treatment notes for back 
pain describe acute myofasciitis after lifting weights in 
January 2003, with follow up treatment in July and September 
of that year.  Also, in October 2005, the veteran reported 
generalized pain.  There is nothing of record, however, that 
indicates that the veteran's pain is at all related to his 
service.  

In all, while the evidence shows that the veteran has a 
current diagnosis of a back disorder, it does not show that 
there was an event or injury in service to which that current 
disorder may be related.  As the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt provision does not apply.  Accordingly, the elements of 
service connection have not been met; the claim must be 
denied.


ORDER

New and material evidence having been submitted, the 
application to reopen the claim of entitlement to service 
connection for GERD is granted.

Entitlement to service connection for fibromyalgia is denied.

Entitlement to service connection for chronic lumbosacral 
spine strain, with disc space narrowing and facet sclerotic 
changes is denied.


REMAND

The veteran's claim of entitlement to service connection for 
GERD has been reopened.  Before a decision may be rendered on 
the merits, however, it is necessary to obtain a medical 
opinion as to whether there is any relation to the veteran's 
service.  Of particular note, while the service medical 
records are negative for treatment of the disorder, the 
veteran's letters written home from the Persian Gulf clearly 
indicate that he was having stomach problems in service.  See 
letter dated in October 1990.  Thereafter, only six months 
after he separated from active duty in the Gulf, he was 
treated in the emergency room for stomach pains, at which 
time a diagnosis of gastritis due to GERD was rendered.  See 
emergency room report, dated in November 1991.  The veteran 
has also credibly reported gastric complaints since that 
time.  Although prior ratings have listed the veteran's 
November 1991 treatment, none has addressed the documented 
in-service complaints in conjunction with the treatment so 
soon after separation.  Nor has an opinion has been sought on 
the matter.  An opinion is required under 38 C.F.R. 
§ 3.159(c)(4) (2007).  

Regarding the veteran's service connection claim for a neck 
disorder, the RO denied the claim because the veteran had a 
diagnosis and therefore presumptive service connection under 
38 C.F.R. § 3.317 was not applicable.  Direct service 
connection, however, has not been addressed.  The veteran's 
service medical records show that in June 1986, while on 
confirmed ACDUTRA, he sustained multiple lacerations to his 
neck in a motor vehicle accident.  The veteran stated in his 
hearing that he believed his current neck pain was related to 
that accident.  A March 2006 MRI confirms that his current 
diagnosis referable to the neck is acquired cervical spine 
stenosis.  A medical opinion should be sought in an effort to 
establish a medical nexus.

The veteran also seeks service connection for impotence, 
which he contends began shortly after returning from his 
service in the Persian Gulf.  He has reported exposure to oil 
well fires, tent heater fumes, passive cigarette smoke, 
diesel and petrochemical fumes, burning trash and feces, and 
rotting animal carcasses.  No medical opinion has been sought 
regarding whether a connection between such exposures and his 
diagnosis exists.  As the veteran has confirmed service in 
the Gulf, one must be obtained now. 

It appears from the record that the veteran receives regular 
treatment from VA.  Therefore, any outstanding VA outpatient 
clinical records, from March 2007 forward, should be 
obtained.  

As a final matter, during the pendency of the appeal, the 
notice requirements under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2007) have been interpreted to 
apply to all aspects of service connection claims, to include 
the initial disability rating and effective date elements of 
the claims.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Corrective notice should be sent to the 
veteran to so comply. 

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED to the AMC for the following action:

1.  Notify the veteran of the information and 
evidence necessary to substantiate his claims for 
service connection, to include the rating 
criteria by which a disability granted service 
connection will be evaluated and how the 
effective date of that grant will be assigned.

2.  Obtain VA outpatient clinical records from 
the Oklahoma City VAMC and any associated 
outpatient clinics, dated from March 2007 
forward.  

3.  Forward the veteran's claims folder to a VA 
physician for review of the claims folder in 
order to render opinions as to the following: 

a.  whether it is at least as likely as not 
that the veteran's current gastroesophageal 
reflux disease is related to stomach 
complaints in service while stationed in the 
Persian Gulf in October 1990, as documented 
in his letter home to his wife, and the 
diagnosis noted in the record, shortly after 
his separation, in November 1991.  Each 
document is tabbed in Volume 1 of the 
record.  

b.  whether it is at least as likely as not 
that the veteran's current acquired stenosis 
of the cervical spine is related to the in-
service motor vehicle accident in June 1986, 
documented in the service medical records 
and tabbed in the records jacket in Volume 1 
of the record.

c.  whether it is at least as likely as not 
that the veteran's current diagnosis of 
impotence is due to his exposure to oil well 
fires, tent heater fumes, passive cigarette 
smoke, diesel
and petrochemical fumes, burning trash and 
feces, and rotting animal carcasses in the 
Persian Gulf during Operation Desert Storm.  
If other causes are indicated by the record, 
those should be noted.  

A rationale for any opinion offered is requested.

4.  Thereafter, readjudicate the issues on appeal.  
If the determination remains unfavorable to the 
veteran, he and his representative should be 
furnished a supplemental statement of the case 
which addresses all evidence associated with the 
claims file since the last statement of the case.  
The veteran and his representative should be 
afforded the applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


